Mount, J.
The appellant brought this action in the lower court against her husband for separate maintenance, upon the ground that she could not endure the home furnished by respondent by reason of the treatment she received from relatives of the respondent living therein, and that on account thereof her health was broken and she was, for that reason and without fault of her own, compelled to leave the said home, and respondent refused to go with her or to furnish her means for livelihood elsewhere. The alleged grounds for separate maintenance were denied by respondent, and the case came on for trial before the court without a jury. After the plaintiff had rested her case, counsel for respondent moved the court to dismiss the action, upon the ground that the complaint failed to state a cause of action, and also because the facts proven were not sufficient to make a case for separate maintenance. The trial count sustained Ithe motion upon the last-named ground, and dismissed the action. Plaintiff prosecutes this appeal.
The evidence on the part of the plaintiff shows the following facts: She and defendant were married at Spokane on August 16, 1905. For a period of about two months before the marriage, plaintiff lived at the home of the defendant, who was residing with his father and stepmother. The family consisted of defendant’s father and stepmother, the father having two children by a former wife, viz., this defendant and a sister, both grown, the stepmother having a daughter by a former husband. This daughter was about fourteen years of *513age. Prior to the marriage of the plaintiff with the defendant, the plaintiff and- all the members of the family got along nicely together. The marriage took place at the home of defendant’s father, and plaintiff and defendant continued to live there. About six weeks after the marriage some difficulty arose between plaintiff and defendant’s stepmother and other members of the family concerning the amount of work to be done. This trouble continued until finally defendant’s stepmother refused to speak to the plaintiff. The plaintiff was required to do, and did, a large amount of the household work, such as washing, scrubbing, sweeping, etc. Prior to her marriage, she had done no work of this character. She was a frail, educated, and refined girl, of twenty-two years of age, and for four and a half years had worked as a clerk in a store in Spokane, and was unaccustomed to household menial work. On account of her household duties and of her trouble with defendant’s people, she became weak and sick and unable to work. She informed her husband of her -trouble and asked him to find a home of their own where they could be alone together. He refused this, on the ground that 'he was under obligations to his father to pay him $50 a month on a contract, and that the balance of his salary, viz., $55 per month, was not sufficient for the support of plaintiff and defendant. Thereafter when plaintiff was treated with contempt by members of the family except the defendant, and she had become nervous and sick and weak, she told her husband that she could no longer live at the home of her father-in-law, and that she must go away. Defendant told her she might go, but that he would not go with her nor support her elsewhere. She thereupon went to her sister’s home, where she had lived prior to her marriage, and thereafter requested defendant to furnish her means of support, which defendant refused to do. She thereupon brought this action.
We think the facts here shown are sufficient to warrant a decree for separate maintenance. It is true the husband may *514select the home and provide for his wife as his means and station in life will justify, and that when he has done this courts will not interfere to require more. The rule is a reasonable rule, and founded upon justice. The defendant in this case was, no doubt, justified in taking his wife to his father’s home under the circumstances existing at that time, and she was, no doubt, required to make herself as agreeable and useful therein as a reasonable person should. But when she had done that and was then treated with contempt and disdain by members of the family, and was required to do more menial work than her health would stand, and when she had become sick in body and mind by reason thereof, we think it was the duty of the husband to make provision for her in some other place within his means, and that a refusal on his .part to do so amounted to abandonment. She was then at liberty to find an agreeable place where her peace of mind and health might be restored. Defendant was earning $105 per month. If it was true that he was obliged to pay $50 thereof on account of a contract with his father, it was also his duty to apply sufficient of the balance to the care of his wife.
The judgment of dismissal is, therefore, reversed, and the cause remanded for a new-trial, at which the plaintiff may use the whole of the evidence taken upon the former trial, or such parts of that evidence as she desires.
Hadley, C. J., Fullerton, Root, and Dunbar, JJ., concur.
Rudkin and Crow, JJ., took no part.